WagNEr, Judge,
delivered the opinion of the court.
The defendant was indicted with one Carroll Brannon for. robbery in the first degree.
On the trial he was convicted of robbery in the second degree, and the verdict was set aside by the court without his consent. At a subsequent term of the court, against liis objection, lie was again put upon trial, on the same indictment,, and convicted of the crime of grand larceny. The facts, in this case, as appear by the record, are the same as those which were developed in The State vs. Brannon (55 Mo., 63), with whom the prisoner was jointly indicted, and for the reason given in the opinion in that case the judgment herein must be reversed..
All the other judges concur.